Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 Mar. 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bekele (US Patent Application US 2003/0099813 A1, published 29 May 2003, hereinafter Bekele) and evidence provided by Chaudhary.
Regarding claim 1, Bekele teaches a polymeric film (i.e., an article) including at least one layer, the at least one layer including a polyvinylidene chloride composition, the composition including 100 parts, by weight of the composition, of a polyvinylidene chloride (i.e., VDC) copolymer; between 0.1 to 10 parts by weight, which includes that presently claimed, such as 7, 8, 9 and 10 parts by weight of the composition, of a stabilizer (i.e., 7, 8, 9, 10 wt.% of a stabilizer based on total weight of the composition); and between 0.1 to 10 parts by weight, which includes that presently claimed, such as 2, 3 and 4 parts by weight of the composition, of a  lubricant (i.e., 2, 3 and 4 wt% of a lubricant based on total weight 
As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
While Bekele does not explicitly disclose a specific crystallization time of the composition at 35°C and a specific oxygen transmission rate as measured in accordance with ASTM D 3985, as presently claimed, given that Bekele teaches the composition being substantially identical to the presently claimed composition, it is clear that the composition of  Bekele would intrinsically have the substantially identical crystallization time and oxygen transmission rate as measured in accordance with ASTM D 3985, as 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). See MPEP 2112.01 (I).
Regarding claim 6, Bekele teaches the elements of claim 1, and Bekele teaches the use of PLASCHEK 775 as the epoxidized soybean oil (paragraph 0078 and Table 1, Component ESO).
Chaudhary et al. (“Dialkyl furan-2,5-dicarboxylates, epoxidized fatty acid esters and their mixtures as bio-based plasticizers for poly(vinylchloride),” J.Appl.Poly.Sci., pp. 42382, published 2015, hereinafter Chaudhary) disclose that the product PLAS-CHEK 775 has a molecular weight of 1000 g/mol (or daltons) (page 2, 1st column, 2nd paragraph).
Regarding claim 15, Bekele teaches the elements of claim 1, and he further teaches in a three-layer film, wherein the layer 31, the inner layer, comprises vinylidene chloride composition and layers 32 and 33 correspond to the claimed first and second surface layers (paragraphs 0055-0058 and Figure 3, presented below).


    PNG
    media_image1.png
    603
    1147
    media_image1.png
    Greyscale


Regarding claim 18, Bekele teaches the elements of claim 15.  While Bekele does not explicitly disclose the film is "in contact with a gassy cheese", the recitation in the claims that the three layer film is "in contact with a gassy cheese" is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states  that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Bekele discloses the multi-layer film as presently claimed, it is clear that the three layer film of Bekele would be capable of performing the intended use, i.e. to be "in contact with a gassy cheese" presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Alternatively, Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bekele (US Patent Application US 2003/0099813 A1, published 29 May 2003, hereinafter Bekele) in view of Beyer et al. (US Patent Application 2009/0123678 
Regarding claim 18, Bekele teaches the elements of claim 15, Bekele does not explicitly teach his three-layer film is "in contact with gassy cheese".
Beyer teaches a composition comprising at least one vinylidene chloride polymer and at least one plasticizer wherein at least one vinylidene chloride polymer comprises vinylidene chloride and at least one alkyl acrylate such as methyl acrylate (Abstract), the composition is used in a film (paragraph 0003), and the  film is a multilayer film composed of more than one layer preferably composed of at least two different compositions, advantageously extending substantially the length and breadth dimensions of the film (paragraph 0040), and an example of the plasticizer is an epoxidized soybean oil (paragraph 0069), a processing aid is incorporate into the composition (paragraphs 0082-0083), and the composition is useful in applications as wrap for gassy cheeses (paragraph 0071).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the three-layer film of Bekele as a wrap for gassy cheese as taught by Beyer.  Beyer and Beyer are analogous art as they are both drawn to a film formed by similar vinylidene chloride-alkyl acrylate copolymers in similar formulations, so one of ordinary skill in the art have a reasonable expectation of success in using the multilayer film of Bekele in the application taught by Bekele.

Response to Arguments
Applicant's arguments filed 05 Mar. 2021 have been fully considered, but they were not persuasive. 
Applicant amended claims 1, 6, and 18 and cancelled claims 12-14 and 16-17.
Applicant argues that references cited in the Office Action mailed 26 Mar. 2019 do not suggest or disclose the claimed invention nor does this Office Action establish that the there is a teaching, suggestion, or motivation to modify the references to arrive at the claimed invention.
However, as presented above and affirmed by the Patent Trial and Appeal Board (Decision mailed 08 Jan. 2021), Bekele teaches the elements of claim 1.  No modification of the reference is necessary.
Applicant argues that the claimed composition has significantly improved processability and permeability barrier properties.
However, while applicant has narrowed their claims to be commensurate in scope with their data, applicant “has not provided any evidence showing the criticality of the claimed parameters” (PTAB Decision, Appeal 2020-001931, mailed 08 Jan. 2021, page 7).  The PTAB cited the Federal Circuit:
an applicant may overcome a prima facie case of obviousness by establishing ‘that the [claimed] range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.’  That same standard applies when, as here, the applicant seeks to optimize certain variables by selecting narrow ranges from broader ranges disclosed in the prior art.  Moreover, the applicant’s showing of 
Applicant points to their Examples 1-9 as evidence for unexpected results over their claimed compositional ranges.  
However, the data is not commensurate in scope with the scope of the prior art given that no OTR data is provided for formulations outside of the claimed range that incorporates an acrylate polymer, given that Bekele teaches the inclusion of this polymer.  With regard to crystallization time, Example 4 (with an MA wt.% of 7.5), which is outside of the currently claimed formulation that requires MA wt.% of 7.7-8.5 wt.%, has a higher crystallization time than Example 5 (with an MA wt.% of 7.7), so it is not clear what aspects of the formulation are responsible for Examples 1-4 to fall outside of the claimed crystallization time, since all other aspects of the formulations are within the claimed compositional ranges.
Further, there is no proper side-by-side comparison. The closest side-by-side comparison would be Example 8 and Comparative Example A, wherein the comparison attempts to show the criticality of using the acrylic polymer in a composition; however, not only are the amounts of MA in the interpolymer and the amounts of VDC/MA interpolymer, used in the Example 8 and Comparative Example A, different, but the comparative Example A further comprises 1.3% polyolefin process aide (See TABLE 2).  Thus, it is unclear what contribute(s) the undesirable effect in the Comparative Example A, for example, the amount of MA in the interpolymer, the amount of VDC/MA, the amount of the polyolefin process aide and/or the absence of the acrylic polymer, etc.
Applicant points to the OTR values of Bekele’s examples as evidence for the significantly higher OTR values of the claimed invention over the teaching of Bekele.  
However, Bekele discloses other amounts of the epoxidized soybean oil, besides the amounts used in the examples, which are amounts outside of the presently claimed amount.  Given the examples would not meet the presently claimed amount of the epoxidized soybean oil, one of ordinary skill in the art would not expect these examples to have the presently claimed OTR values.  
Further, while Bekele teaches having low oxygen transmission, it does not disclose to minimize oxygen transmission, and does not disclose what degree of oxygen transmission would be considered as "low". Further, Bekele does not disclose that the presently claimed oxygen transmission rate must be excluded.
Also, given Bekele discloses composition that is substantially identical to the claimed composition, including the amounts and the types of (A) a vinylidene chloride/methyl acrylate interpolymer, (B) an epoxy plasticizer, and (C) an acrylate polymer , it is clear that the composition of Bekele would have substantially identical properties, such as OTR, as presently claimed.  See pages 3 and 4 of the previous Office Action mailed 3/26/2019.  That is, given the overlap between the present invention and Bekele, it would have been obvious to one of ordinary skill in the art to use composition in Bekele that has amounts and types of components, including those identical to that claimed. Such composition would necessarily inherently also possess substantially identical properties, such as OTR.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 
Lastly, a nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicant argues that Bekele teaches the desirability of low OTR for pharmaceutical blister packs, and the current invention is solving a problem entirely different than the problem addressed by Bekele’s invention.
However, examiner agrees with the PTAB in their opinion that:
“In this case, [applicant does] not direct our attention to any teaching in Bekele that criticizes, discredits, or discourages the OTR property recited in claim 1.  [Applicant] asserts … that the high OTR recited in claim 1 results from the presence of epoxidized soybean oil in large amounts, which inhibits crystallization of vinylidene chloride resin.  … Although Bekele discloses that a low OTR rate in exemplified pharmaceutical blister packs is desirable, Bekele explicitly discloses that the epoxidized soybean oil “stabilizer can comprise…7, 8, 9, or 10 parts by weight of the vinylidene chloride composition, which overlaps the claimed range” (Bekele, paragraph 0091); see Peterson, 315 F.3d at 1329.  (PTAB Decision, Appeal 2020-001931, mailed 08 Jan. 2021, page 6).

Applicant argue that they have provided data over the 7.7 to 8.5 wt.% methyl acrylate content, and this data is sufficient to provide evidence for unobviousness of this limitation.  
However, as discussed above, the data for Examples 1-9 do not support that the 7.7-8.5 wt.% methyl acrylate range is the critical range for achieving crystallization times of 75 minutes or OTR values of 1.5 to 9 cc-mil/100 in2-atm-day.  No data above 8.5 wt.% is presented, and the data at 7.5 wt.% methyl acrylate is not conclusive.  Data is lacking for formulations outside of the compositional limits for the other components.
Further, it is noted that both Example 1 and Example 5 disclosed in the Specification are not commensurate in scope with the scope of the present claims.  Specifically, claim 1 recites:
"(D) the composition has a crystallization time greater than 75 minutes to crystallization at 35°C measured with a differential scanning calorimeter; and (E) the composition has an oxygen transmission rate of 1.5 to 9.0 cc-mil/100in2-atm-day as measured in accordance with ASTM D 3985."
However, Example 1 has a crystallization rate of 25 minutes to crystallization at 35°C measured with a differential scanning calorimeter, which is outside of the claimed range, and there is no 
Lastly, Example 1 is outside of the scope of the present claims.  Even if Example 1 and Comparative Example A are compared, not only are the amounts of VDC/MA used in the Example 1 (88%) and Comparative Example A (88.7% including 1.3% polyolefin process aid -with no disclosure if the"%" of the polyolefin process aid refers to "weight%", "vol. %" or "mole%") different, but the amounts of the acrylate polymer used in Example 1 (2%) and Comparative Example A (0%) are also different.  Therefore, it is unclear if the disadvantageous properties in Comparative Example A are due to the amount of VDC/MA, the amount of the polyolefin, the amount of acrylate polymer, etc.  Therefore, there is no proper side-by-side comparison.
Applicant argues that their assertion of unexpected results finds support in comparing Bekele’s Comparative Example 1 with applicant’s Example 6, which shows the critical nature of the plasticizer limit on OTR. 
However, one of ordinary skill in the art would understand from Bekele’s data for Comparative Example 1 and Examples 1-4 that increasing the amount of plasticizer would result in an increase in the OTR value.  Applicant’s data does not demonstrate that the critical plasticizer amount is 7-10 wt.%.
Applicant argues that the examples of Bekele can be used as a guide for determining what OTR values Bekele would consider low. 

Again, a nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicant argues that Chaudhary is not prior art, as it was published after the date of invention of the present application. 
However, Chaudhary is an evidence reference, merely to ascertain the molecular weight of the plasticizer taught by Bekele.  The publication date of evidence references do not need to pre-date the date of invention.
Applicant argues that one would not combine the teachings of Bekele and Beyer, as one of ordinary skill in the art would not be motivated by Bekele to arrive at a composition having an oxygen transmission rate of 1.5 to 9.0 cc-mil/100in2-atm-day. 
However, Beyer teaches that applications determine the desired oxygen permeability level (paragraph 0062), higher plasticizer levels result in higher oxygen permeability (paragraph 0071), and wraps for gassy cheeses require a “medium” barrier property (paragraph 0071).  Therefore, one of ordinary skill in the art would, based on the teaching of Beyer, use the teaching of Bekele at the upper levels of plasticizer taught by Bekele, and arrive at the claimed invention.
Further, the combination of Bekele and Beyer was affirmed by the Board (see page 8 of the Decision mailed 08 Jan. 2021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787